           Case 1:19-cv-00292-PX Document 1-8 Filed 01/30/19 Page 1 of 6




                                                        *          IN THE
TEONA LAKIA BRYANT,

        Plaintiff,
                                                        rNc
                                                                   CIRCUIT COURT

v
                                                        {C
                                                                   FOR

FEDERAL NATIONAL MORTGAGE
                                                        ,r
                                                                   BALTIMORE CITY
ASSOCIATION
                                                        *          CASE NO.
          Defendant.
                                                        {.

                     *         *       *                           {.    *     *       *       *         {<
*         {.                                   ,1.      d.




                                              INTERROGATORIES

          propounded pursuant to Rule 2-421 of the Maryland Rules of Civil Procedure to each

Defendant by the Plaintifts(s):

                                                     INSTRUCTIONS
                                                                                                        and
           a.        In accordance with Rule 2-421(b), your response shall set forth the Interrogatory,

shall set forth the answff to the Interrogatory "separately and fully
                                                                      in writing under oath" or "shall

                                                                                        be signed by you'
state   fully the grounds for refusal to answer any interrog atory." The response shall

           b.        Also in accordance with Rule 2-421(b),your answers "shall include

                                                                                or attomeys'"
all information available: to you "directly or through agents, representatives,

           c.        pursuant to Rule 2-401(e), these Interrogatories are continuing.      If you obtain finther

                                                                 your answers promptly'
material information before trial you are required to supplement

                           pursuant to Rule 2-421(c),you elect to specifu and produce business records
                                                                                                                of
           d.        If
                                                                                           to enable the
    yorus in answer to an.y Interrogatory, yow specification shall be in sufficient detail

                                                                                may be ascertained'
    intenogating party to locate and identiff the records from which the answer
                                                                                                      set forth the
               e.        If you perceive any ambiguities in a question, instruction, or definition,

    matter deemed ambiguous and the construction used in answering.




                                                              28
        Case 1:19-cv-00292-PX Document 1-8 Filed 01/30/19 Page 2 of 6




       f.       Where the name or identity of   a person is requested, state   fulI name and the person's

last known home address, business address and telephone number(s), if known'

       g.       Unless otherwise indicated, these Interrogatories refer         to the time, place    and


circumstances of the Occurrence mentioned or complained of in the pleadings'

       h.       Where knowledge or information in possession of a parfy is requested, such request

                                                                                               When
includes knowledge ofthe party's agents, representatives and, wiless privileged, his attomeys.

an answer is given by a corporate Defendant, state the name, address and title of
                                                                                  the person supplying


the information, and making the aJfidavit, and the source of his information'

                                            DEFII\ITIONS

       b.       The term "you" or "yourso' means each Defendant to whom the Requests are

addressed, and any ofsuch Defendant's related entities, predecessors, successors
                                                                                 or subsidiaries,

past or present, and any and all representative or persons       of any kind acting on behalf of     such

                                                                                               any
Defendant or Defendants, including, its employees, agents, representatives or contractors, and

of their employees, agents, representatives or contractors, or related entities,            predecessors,


successors or subsidiaries, past or present.

        c.      The term "subject Property(ies)" refers to the address(es) allegedly owned and/or

operated by you, as set forth in the complaint for this cause of action.

                                                                                                paint
        d.      The term "Occurrence" refers to the alleged exposure to deteriorated lead-based

at the Subject Property and the alleged resultant iqiuty to Plaintiff(s), as set forth in the
                                                                                              Complaint   for

this cause of action.

                                        INTERROGATORIES

        1.      Please   identiff yourself, giving your full   nuune, Social Security Number, residence


address, business address, and occupation; and,    if you are married, please state yow spouse's name.




                                                    29
         Case 1:19-cv-00292-PX Document 1-8 Filed 01/30/19 Page 3 of 6




        2.       Please state whether you are the past or present owner of the Subject Property(ies) and

state the date you pwchased the Subject Properly(ies) and the date you sold the Subject Properly(ies),

if applicable.

        3.       Please state   in detail the terms of any lease of the Subject Properly(ies) during the

relevant time period as set forth in the Complaint.

        4.       State the date of construction of the Subject Property(ies)'

        5.       Please identifu    by title, author(s), publication year, source of publication,            and


citation, all literature, publications, newspapers, intemet articles, journal articles, newsletters,

reference materials, texts, treatiseso books, periodicals, pamphlets, or other authoritative writings

or portions thereof upon which you or your experts         will rely to support any defense, expert opinion,

or critique any opinions offered by Plaintiffs' experts in this case.

        6.       Please state the ruune, address, and relationship to you of any person or entity who

was responsible for the repair and maintenance of the Subject Property(ies)'

        7.,      State whether you observed any children under the age                   of   16 at the Subject

Property(ies) at any time within one year prior to the alleged dates, as set forth in the Complaint, in

which the infant Plaintiffs lived or frequented the Subject Property(ies).

        8.       State whether, prior    to the alleged Occurrence, you recognized that the Subject

Property(ies) might present a danger or hazard of lead exposure to children.

        9.       If you contend that the Subject      Property(ies) was not dangerous or hazardous to

children at the time the infant Plaintiffs visited or resided   as alleged, please set   forth in complete detail

all facts on which you base this contention.

         10.     State whether, prior to the dates in which the infant Plaintiffs allegedly visited or

resided at the premises as alleged in the Complainf you knew or had read or leamed of any child




                                                      30
         Case 1:19-cv-00292-PX Document 1-8 Filed 01/30/19 Page 4 of 6




being injured by exposure to lead-based paint or products'

        1   1.       If the answer to the preceding Interrogatory is in the afftrmative, please state the date

and manner in which you became aware of the hazud of exposure to lead-based paint or products.

        12.      Please state whether you had any knowledge at any time prior to and/or dwing the

time in which the ffiant Plaintiffs allegedly visited or resided at the Subject Property(ies), as set forth

in the Complaint, ofthe presence of flaking or peeling paint from painted interior or exterior surfaces

on the premises.

        13. If the answer to the preceding Interrogatory is in the affirmative, please state the
circumstances of acquiring this knowledge.

        14.      Please state whether you had any knowledge prior to and/or during the time in which


the infant Plaintifis allegedly visited or resided at the Subject Properly(ies), as set forth in the

Complaint, of the presence of lead-based paint or products on the premises.

        15. If you had prior knowledge of the presence of lead-based paint at the Subject
Property(ies), please state whether you reported this knowledge to the infant Plaintiffs or the infant

Plaintiffs' famil5 or any governmental agency.

        16. If you had prior knowledge of the presence of lead-based paint at the Subject
Properfy(ies), but did not report such information to anyone, please explain in detail your reasons for

failing to report.

         17.     State whether you made any inspections of the Subject Property(ies) at any point in

time to ascertain the presence of lead-based paint or chipping paint of any kind at said properties and

state the details of that inspection, including, but not limited to, the identity    of any person who was

present during the testing, the results of the testing, the date of the testing, whether the house was

occupied by any tenants at the time ofthat testing, and the identity of any person who was a resident




                                                       31
         Case 1:19-cv-00292-PX Document(r1-8
                                           .
                                             Filed 01/30/19 Page 5 of 6




and/or tenant of the property at the time the testing took place.

        18.     If you did not make any inspections to ascertain        the presence of lead-based paint or

chipping paint at the Subject Property(ies), please state your reasons for this decision.

        19.     Was the Subject Property(ies) ever inspected by any official acting under the authority

ofany federal, state or local agency? Ifso, describe.

        20.     Please set forth in complete detail all efforts you made to prevent the infant Plaintiffs

or other children from being exposed to deteriorated lead-based paint at the Subject Property(ies).

        2L      Please identify all repairs, including weatherizing, modernizing, or rehabilitation        of

the Subject Property that were made by you at any point in time during your period of ownership

and/or management of the Subject Property(ies)

        22.     List all witresses withpersonal knowledge of the facts ofthis case, giving full names,

addresses, and the nature of information they possess.

        23.     Were you ever put on notice that another child may have been injwed at the Subject

Properly(ies) prior to the infant Plaintiffs' occupancy?    If   so, please describe in detail.

        24.     State whether you have ever had any other claim filed against you for damages caused

by exposure to lead-based   paint. Ifso,   describe.

        25.      If you contend that the infant Plaintiffs or any agent, parent or guardian of the infant

Plaintiffs by any act or omission caused or contributed to cause the alleged Occurrence, please set

forth in complete detail ail facts on which the Defendant bases this contention.

        26.     If you contend that the infant Plaintiffs ingested lead from some source other than the

Subject Property(ies), please set forth in complete detail the facts upon which you rely.

        27.     If the Subject Property(ies) was covered by a policy of liability insurance       at the time


of the alleged poisoning, please set out the terms of that policy, state the monetary limits of liability,




                                                       32
         Case 1:19-cv-00292-PX Document 1-8 Filed 01/30/19 Page 6 of 6




and the name of the company issuing the policy.

        28.     If the Defendant   intends to call any expert witness at the trial of this caseo please

provide all of the information identified by Md. Rule 2-402(gXlXA), including the subject matter on

which the expert is expected to testify, the substance of the findings and the opinions to which the

expert is expected to testifr, a sunmary of the grounds for each of those opinions, and produce any

written report made by the expert conceming those findings and opinions.

        29.     If you contend that any portion of the windows, windowsills, and/or wood trim in the

Subject Property(ies) was not original to the home at the time of the Plaintiffs' alleged residency

and/or visitation, as set forth in the Complaint, please state all facts supporting such contention.

        30.     If you contend no lead-based paint existed    at the Subject Property(ies) at the time the


infant Plaintiffs allegedly resided and/or visited the Property, as set forth in the Complaint, please

state all facts supporting such contention.




                                                        l^_
                                                        S. Brown, Esquire
                                                (CPF No. 8512010055
                                                Brown & Barron, LLC
                                                7 St. Paul Street, Suite 800
                                                Baltimore, Maryland 21202
                                                T. (410) s47-Uo2
                                                F. (410) 332-4s09
                                                bbrown@brownbarron. com




                                                   33
